 1   SALISBURY LEGAL CORP.
     Lawrence J. Salisbury (SBN179748)
 2   656 5th Ave., Suite R
     San Diego, California 92101
 3
     Telephone: (619) 241-2760
 4
     LAW OFFICES OF MARK A. REDMOND, PC
 5   Mark A. Redmond, Esq. (SBN 161520)
     555 University Ave. Suite 154
 6   Sacramento, California 95825
 7   Telephone: (916) 444-8240

 8
     Attorneys for Plaintiff, TERRY STRANGE, and all others similarly situated
 9

10                               UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12                                    SACRAMENTO DIVISION

13

14   TERRY STRANGE, an individual, on behalf        Case No.: 2:19-cv-00135-TLN-CKD
     of all others similarly situated,
15                                                  Assigned for All Purposes to:
                   Plaintiff,                       Hon. Judge Troy L. Nunley
16
            vs.                                     Courtroom 2, 15th Floor
17
     MDR GROUP, LLC d/b/a #250-America’s            ORDER
18   Mobile Speed Dial, erroneously sued as
     Mobile Direct Response, and Does 1-100,        [Filed concurrently with the Joint Stipulation to
19   inclusive,                                     Extend Stay of Proceedings Pending Settlement]
                   Defendant.
20

21

22

23

24

25

26

27

28
                                                   1
                                                 ORDER
                                                                     CASE NO.: 2:19-CV-00135-TLN-CKD
 1   PURSUANT TO THE STIPULATION OF THE PARTIES AND GOOD CAUSE

 2   APPEARING:

 3          The Parties having shown good cause, the Court orders as follows:

 4          1. Proceedings in the above-captioned matter shall be stayed for all purposes other than as

 5   may be required under Federal Rule of Civil Procedure 23(e) for an additional period of ninety (90)

 6   days unless earlier termination of the stay is requested by a Party in the case and approved by the

 7   Court after consideration of all timely and proper submissions of the Parties;

 8          2. A further extension of the stay may be requested by the Parties for good cause shown.

 9          IT IS SO ORDERED.

10

11   Dated: April 7, 2020

12                                                           Troy L. Nunley
                                                             United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                    ORDER
                                                                         CASE NO.: 2:19-CV-00135-TLN-CKD
